    Case 19-13452-KHK           Doc 21      Filed 11/06/19 Entered 11/06/19 17:32:33                   Desc Main
                                            Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA

                                               Alexandria         Division

In re George Blom

                                                                    Case No.     19-13452-KHK

                                  Debtor(s)                         Chapter      7



                                       ORDER EXTENDING TIME
                             TO FILE LISTS, SCHEDULES AND STATEMENTS



        The above debtor(s) having timely filed a motion to extend the time for filing certain required lists, schedules
and statements pursuant to Local Rule 1007-1(B); it is, therefore

                                                                                         11/14/2019
         ORDERED, under authority of Local Rule 1007-1(C), the time is extended to ____________________, for
filing the following:
Lists, Schedules & Statements




                                                            WILLIAM C. REDDEN
                                                            Clerk of Court

                                                               /s/ Jillinda Glenn
                                                            By __________________________________________
                                                                             Deputy Clerk

      11/6/2019
Date: _____________________________
                                                            NOTICE OF JUDGMENT OR ORDER
                                                            ENTERED ON DOCKET:
                                                            11/6/2019
                                                            ________________________________




[oextflss ver 01/10]
